 



REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 4, 2016, by and between MRI Interventions, Inc., a Delaware
corporation (the “Company”), and Brainlab AG, a German corporation (the
“Purchaser”).

 

RECITALS

 

This Agreement is made pursuant to the Securities Purchase Agreement dated March
22, 2016 between the Company and the Purchaser (the “Purchase Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.           Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” has the meaning set forth in Section 6(c).

 

“Allowable Suspension Period” has the meaning set forth in Section 6(c).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereinafter be reclassified.

 

“Company” has the meaning set forth in the Preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the seventy-fifth (75th) calendar
day following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the one hundred twentieth (120th) calendar day following the Closing
Date); provided, however, that if the Company is notified by the Commission that
the Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Event” has the meaning set forth in Section 2(c).

 

“Event Date” has the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



1

 

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the thirtieth (30th) calendar day
following the Closing Date; provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

“FINRA” has meaning set forth in Section 3(i).

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Initial Registration Statement” has the meaning set forth in Section 2(a).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to such
prospectus, including post effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing; provided, that the Purchaser has completed and delivered to the
Company a Selling Stockholder Questionnaire; and, provided further, that
Purchaser’s Shares and Warrant Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such Shares or Warrant Shares sold by the Purchaser shall cease to be a
Registrable Securities and the remaining Shares or Warrant Shares held by
Purchaser shall continue to be Registrable Securities); or (B) becoming eligible
for resale by the Purchaser under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 and without volume or manner-of-sale restrictions (assuming for
purposes of the foregoing determination, “cashless exercise” of all Warrants) as
determined by Company Counsel, pursuant to a written opinion letter to such
effect that is addressed and delivered to, and reasonably acceptable to, the
Transfer Agent. For the sake of clarity, Registrable Securities shall include
any Warrant Shares transferred by Purchaser pursuant to the Evercore Transfer
(as defined in the Purchase Agreement).

 

“Registration Delay Payments” has the meaning set forth in Section 2(c).

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statement), amendments and supplements
to such registration statements, including post-effective amendments, and all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such registration statements.

 

“Remainder Registration Statement” has the meaning set forth in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 



2

 

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written guidance, comments,
requirements or requests of the Commission staff and (ii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to the Purchase Agreement, other than the Warrant Shares.

 

“Warrants” means the A Warrants (as defined in the Purchase Agreement) and B
Warrants (as defined in the Purchase Agreement) issued pursuant to the Purchase
Agreement. “Warrant Shares” means the shares of Common Stock issued or issuable
upon exercise of the Warrants.

 

2.Registration.

 

(a)           On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-1 or such
other form available to the Company to register for resale the Registrable
Securities as a secondary offering, subject to the provisions of Section 2(e),
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A (which may be modified to respond to comments, if any, provided by the
Commission). Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (i) inform Purchaser thereof and use
its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (ii) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on such
form available to the Company to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Securities Act Rules Compliance and
Disclosure Interpretation 612.09. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Securities), the number of Registrable
Securities to be registered on such Registration Statement will be reduced to
comply therewith. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on such form available to the Company to
register for resale those Registrable Securities that

 



3

 

 

were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (each, a “Remainder Registration
Statement”).

 

(b)           The Company shall use its best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or a New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including
filing with the Commission a request for acceleration of effectiveness in
accordance with Rule 461 promulgated under the Securities Act), and shall use
its commercially reasonable efforts to keep each Registration Statement
continuously effective under the Securities Act until earlier of (i) such time
as all of the Registrable Securities covered by such Registration Statement have
been publicly sold by the Purchaser or (ii) the date that all Registrable
Securities covered by such Registration Statement may be sold by non-affiliates
without volume or manner-of-sale restrictions under Rule 144, without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144 (assuming for purposes of the foregoing
determination, a “cashless exercise” of the Warrants) as determined by Company
Counsel pursuant to a written opinion letter to such effect, addressed and
delivered to, and reasonably acceptable to, the Transfer Agent (the
“Effectiveness Period”). The Company shall notify the Purchaser via fax
transmission or electronic mail of the effectiveness of a Registration Statement
prior to 9:00 A.M. New York City time on the first Trading Day after the
Effective Date. The Company shall, by 9:30 A.M. New York City time on the first
Trading Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).

 

(c)           If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including, without
limitation, by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities included in such Registration Statement or (B) the Purchaser is not
permitted to utilize the Prospectus therein to resell such Registrable
Securities (in each case of (A) and (B), other than during an Allowable
Suspension Period), or (iv) after the date that is six months following the
Closing Date, and only in the event a Registration Statement is not effective or
available to sell all Registrable Securities, the Company fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) as a result of which
Purchaser who is not an affiliate is unable to sell Registrable Securities
without restriction under Rule 144 (any such failure or breach in clauses
(i) through (iv) above being referred to as an “Event,” and the date on which
such Event occurs being referred to as an “Event Date”), then in addition to any
other rights Purchaser may have hereunder or under applicable law, the Company
shall pay to the Purchaser, as partial liquidated damages and not as a penalty
(“Registration Delay Payments”), (1) on each such Event Date, an amount in cash
equal to two percent (2.0%) of the aggregate purchase price paid by the
Purchaser pursuant to the Purchase Agreement for any unregistered Registrable
Securities held by Purchaser on the Event Date, and (2) on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, an amount in cash equal
to two percent (2.0%) of the aggregate purchase price paid by the Purchaser
pursuant to the Purchase Agreement for any unregistered Registrable Securities
held by Purchaser on the Event Date. The parties agree that, notwithstanding
anything to the contrary herein or in the Purchase Agreement, (1) no
Registration Delay Payments shall be payable (x) if, as of the relevant Event
Date, the Registrable Securities may be sold by non-affiliates without volume or
manner of sale restrictions under Rule 144 and the Company is in compliance with
the current public information requirements under Rule 144, as determined by
Company Counsel pursuant to a written opinion letter to such effect, addressed
and delivered to, and reasonably acceptable to the Transfer Agent, or (y) with
respect to any period after the expiration of the Effectiveness Period (it being
understood that this clause shall not relieve the Company of any Registration
Delay Payments accruing prior to the expiration of the Effectiveness Period),
(2) in no event shall the aggregate amount of Registration Delay Payments
payable to the Purchaser exceed, in the aggregate, ten percent (10%) of the
aggregate purchase price paid by the Purchaser pursuant to the Purchase
Agreement, and (3) in no event shall the Company be liable in any thirty
(30) day period for Registration Delay Payments under this Agreement in excess
of two percent (2.0%) of the aggregate purchase price paid by the Purchaser
pursuant to the Purchase Agreement. If the Company fails to pay any Registration
Delay Payments pursuant to this Section 2(c) in full within five Business Days
after the date payable, the Company will pay interest thereon at a rate of one
and one-half percent (1.5%) per month (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Purchaser, accruing daily from
the date such Registration Delay Payments are due until such amounts, plus all
such

 



4

 

 

interest thereon, are paid in full. The Registration Delay Payments pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event, except in the case of the first Event Date.
The Company shall not be liable for Registration Delay Payments under this
Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement due solely to SEC Guidance
from the time that it is determined that such Registrable Securities are not
permitted to be registered until such time as the provisions of this Agreement
as to a Remainder Registration Statement required to be filed hereunder are
triggered, in which case the provisions of this Section 2(c) shall once again
apply, if applicable. In such case, the Registration Delay Payments shall be
calculated to only apply to the percentage of Registrable Securities which are
permitted in accordance with SEC Guidance to be included in such Registration
Statement. With respect to the Purchaser failing to timely provide the Company
with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities
Act, the Effectiveness Deadline for a Registration Statement shall be extended
without default or Registration Delay Payments hereunder in the event that the
Company’s failure to obtain the effectiveness of the Registration Statement on a
timely basis results from the failure of the Purchaser to timely provide the
Company with such information.

 

(d)          Purchaser agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than 10 Trading Days following the date of
this Agreement. Purchaser further agrees that it shall not be entitled to be
named as a selling security holder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
Purchaser has returned to the Company a completed and signed Selling Stockholder
Questionnaire. If Purchaser returns a Selling Stockholder Questionnaire after
its deadline, the Company shall use its commercially reasonable efforts to take
such actions as are required to name Purchaser as a selling security holder in
the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire. Purchaser acknowledges and agrees that the
information in the Selling Stockholder Questionnaire as described in this
Section 2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

 

(e)           Purchaser acknowledges that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder as of the date of
this Agreement. As such, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 promptly after such form is
available; provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

3.Registration Procedures. In connection with the Company’s registration
obligations hereunder:

 

(a)           The Company shall, not less than three Trading Days prior to the
filing of each Registration Statement and not less than one Trading Day prior to
the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), (i) furnish
to the Purchaser copies of such Registration Statement, Prospectus or amendment
or supplement thereto, as proposed to be filed, which documents will be subject
to the review of Purchaser (it being acknowledged and agreed that if Purchaser
does not object to or comment on the aforementioned documents within such three
Trading Day or one Trading Day period, as the case may be, then Purchaser shall
be deemed to have consented to and approved the use of such documents) and
(ii) use commercially reasonable efforts to cause its officers and directors,
counsel and independent registered public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to Purchaser, to conduct a reasonable review.

 

(b)           (i) The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) the Company
shall cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) the Company
shall respond as promptly as reasonably practicable to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably practicable, provide the Purchaser true
and complete

 



5

 

 

copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Purchaser as “Selling Stockholders”
but not any comments that would result in the disclosure to the Purchaser of
material and non-public information concerning the Company; and (iv) the Company
shall comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement until such time as all of such
Registrable Securities shall have been disposed of (subject to the terms of this
Agreement) in accordance with the intended methods of disposition by the
Purchaser thereof as set forth in such Registration Statement as so amended or
in such Prospectus as so supplemented; provided, however, that the Purchaser
shall be responsible for the delivery of the Prospectus to the Persons to whom
the Purchaser sells any of the Registrable Securities (including in accordance
with Rule 172 under the Securities Act), and the Purchaser agrees to dispose of
Registrable Securities in compliance with the “Plan of Distribution” described
in the Registration Statement and otherwise in compliance with applicable
federal and state securities laws. In the case of amendments and supplements to
a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed.

 

(c)           The Company shall notify the Purchaser (which notice shall,
pursuant to clauses (iii) through (v) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably practicable (and, in the case of (i)(A) below, not
less than one Trading Day prior to such filing): (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on any Registration Statement (in which case the Company
shall provide to each of the Purchaser true and complete copies of all comments
that pertain to the Purchaser as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Purchaser as “Selling Stockholder” or the “Plan of Distribution”;
(iii) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading.

 

(d)           The Company shall use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)           The Company shall, if requested by Purchaser, furnish to
Purchaser, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

 



6

 

 

(f)           The Company shall, prior to any resale of Registrable Securities
by Purchaser, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Purchaser in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by Purchaser under the securities or blue
sky laws of such jurisdictions within the United States as Purchaser reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(g)           If requested by Purchaser, the Company shall cooperate with
Purchaser to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as Purchaser may reasonably request.
Notwithstanding the foregoing, upon Purchaser’s request, certificates for
Registrable Securities free from all restrictive legends shall instead be
transmitted by the Transfer Agent to Purchaser by crediting the account of
Purchaser’s prime broker with DTC as directed by Purchaser.

 

(h)           The Company shall, following the occurrence of any event
contemplated by Section 3(c), as promptly as reasonably practicable (taking into
account the Company’s good faith assessment of any adverse consequences to the
Company and its stockholders of the premature disclosure of such event), prepare
and file a supplement or amendment, including a post-effective amendment, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading.

 

(i)           The Company may require Purchaser to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by Purchaser and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of any shares of Common Stock beneficially owned by
Purchaser and any Affiliate thereof, and (iv) any other information as may be
requested by the Commission, FINRA or any state securities commission. During
any periods that the Company is unable to meet its obligations hereunder with
respect to the registration of Registrable Securities because Purchaser fails to
furnish such information within three (3) Trading Days of the Company’s request,
any Registration Delay Payments that are accruing at such time as to Purchaser
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to Purchaser only, until such information is
delivered to the Company.

 

(j)           The Company shall cooperate with any registered broker-dealer
through which Purchaser proposes to make sales of its Registrable Securities in
effecting such broker-dealer’s filing with FINRA pursuant to FINRA Rule 5110, as
reasonably requested by Purchaser, and the Company shall pay the filing fee
required for the first such filing within two (2) Business Days of the request
therefor (so long as the broker-dealer is receiving no more than a customary
brokerage commission in connection with such sales).

 

(k)          The Company agrees to deliver promptly to Purchaser, without
charge, as many copies of each Prospectus (including each form of prospectus)
and each amendment or supplement thereto as Purchaser may reasonably request.

 

(l)           The Company shall make available to its security holders, as soon
as reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder (for the purpose of
this Section 3(m), “Availability Date” means the 45th day following the end of
the fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the

 



7

 

 

last quarter of the Company’s fiscal year, “Availability Date” means the 90th
day after the end of such fourth fiscal quarter).

 

4.           Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for Purchaser) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed or quoted
for trading, and (B) with respect to compliance with applicable state securities
or blue sky laws (including, without limitation, fees and disbursements of
Company Counsel in connection with blue sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of Company Counsel,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audit. In no event shall the
Company be responsible for any underwriting, broker or similar fees or
commissions of Purchaser or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Purchaser.

 

5.Indemnification.

 

(a)           Indemnification by the Company. The Company shall indemnify,
defend and hold harmless Purchaser, its officers, directors, agents, partners,
members, managers, stockholders, Affiliates and employees, each Person who
controls any Purchaser (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding Purchaser furnished in
writing to the Company by Purchaser expressly for use therein, or to the extent
that such information relates to Purchaser or Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by Purchaser expressly for use in the Registration Statement, such Prospectus or
such form of prospectus or in any amendment or supplement thereto (it being
understood that Purchaser has approved Annex A hereto for this purpose) or
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), Purchaser uses an outdated or defective Prospectus after
the Company has notified Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by Purchaser of the Advice contemplated in
Section 6(d) below or (C) any such Losses arise out of Purchaser’s (or any other
indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of Registrable Securities to
such Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Purchaser promptly of the institution
of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Purchaser.

 



8

 

 

(b)           Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless the Company, its directors, officers, agents, stockholders, Affiliates
and employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents or employees of such controlling
Persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, that arise out of or are based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding Purchaser furnished in writing to the Company
by Purchaser expressly for use therein or (ii) to the extent that such
information relates to Purchaser or Purchaser’s proposed method of distribution
of Registrable Securities and was reviewed and approved in writing by Purchaser
expressly for use in a Registration Statement, such Prospectus or such form of
prospectus or in any amendment or supplement thereto (it being understood that
Purchaser has approved Annex A hereto for this purpose) or (iii) in the case of
an occurrence of an event of the type specified in Section 3(c)(iii)-(v), to the
extent Purchaser uses an outdated or defective Prospectus after the Company has
notified Purchaser in writing that the Prospectus is outdated or defective and
prior to the receipt by Purchaser of the Advice contemplated in Section 6(d). In
no event shall the liability of Purchaser hereunder be greater in amount than
the dollar amount of the net proceeds received by Purchaser upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities under this Section 5, except (and only) to the extent that such
failure shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder).

 



9

 

 

(d)           Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) Purchaser shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (ii) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

6.            Miscellaneous.

 

(a)           Remedies. In the event of a breach by the Company or by Purchaser
of any of their obligations under this Agreement, Purchaser or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and
Purchaser agree that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)           Compliance. Purchaser covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(c)           Discontinued Disposition. By its acquisition of Registrable
Securities, Purchaser agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
Purchaser will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. Notwithstanding any provision herein to the
contrary, the Company shall be entitled to exercise its right under this
Section 6(c) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial Registration Delay Payments
otherwise required pursuant to Section 2(c), for a period not to exceed

 



10

 

 

20 consecutive calendar days or 60 calendar days (which need not be consecutive
days) in any 12 month period (each suspension period complying with this
provision, an “Allowable Suspension Period”).

 

(d)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Purchaser.

 

(e)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(f)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of Purchaser. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. The Company may not assign its rights or
obligations hereunder without the prior written consent of Purchaser, except in
the event of a merger or in connection with another entity acquiring all or
substantially all of the Company’s assets. Purchaser may not assign its rights
or obligations hereunder other than to an entity in which Purchaser maintains a
majority equity ownership position without the prior written consent of the
Company, except in the event of a merger or in connection with another entity
acquiring all or substantially all of the Purchaser’s assets.

 

(g)           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(h)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(i)           Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.

 

(j)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(k)           Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Right
Agreement to be duly executed as of the date first indicated above.

  

MRI Interventions, Inc.

  

By:     Name: Harold A. Hurwitz   Title: Chief Financial Officer  



  

BRAINLAB AG

 



By:         Name:     Title:                



 



 

 

 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The selling securityholder, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from the selling securityholder as a gift, pledge, partnership distribution or
other transfer, may, from time to time, sell, transfer or otherwise dispose of
any or all of their shares of common stock or interests in shares of common
stock on any stock exchange, market or trading facility on which the shares are
traded or in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling securityholder may use any one or more of the following methods when
disposing of shares or interests therein:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted by applicable law.

 

The selling securityholder may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b) or
other applicable provision of the Securities Act amending the list of selling
securityholder to include the pledgee, transferee or other
successors-in-interest as selling securityholder under this prospectus. The
selling securityholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling securityholder may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
securityholder may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
securityholder may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

Annex A

 

 

The aggregate proceeds to the selling securityholder from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. The selling securityholder reserves the right
to accept and, together with their agents from time to time, to reject, in whole
or in part, any proposed purchase of common stock to be made directly or through
agents. We will not receive any of the proceeds from this offering. Upon any
exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling securityholder also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

 

The selling securityholder and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act. A
selling securityholder who is an “underwriter” within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the name of
the selling securityholder, the respective purchase prices and public offering
prices, the names of any agent, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling securityholder that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934 may apply to sales of
shares in the market and to the activities of the selling securityholder and
their affiliates. In addition, to the extent applicable, we will make copies of
this prospectus (as it may be supplemented or amended from time to time)
available to the selling securityholder for the purpose of satisfying the
prospectus delivery requirements of the Securities Act. The selling
securityholder may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling securityholder against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling securityholder to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of: (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement;
or (2) the date on which all of the shares may be sold without restriction
pursuant to Rule 144 of the Securities Act.

 



Annex A

 

 

ANNEX B

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

Purchaser, the holder of shares of the common stock, par value $0.01 per share,
of MRI Interventions, Inc. (the “Company”) issued pursuant to a certain
Securities Purchase Agreement by and between the Company and the Purchaser named
therein, dated as of March 22, 2016, understands that the Company intends to
file with the Securities and Exchange Commission a registration statement (the
“Resale Registration Statement”) for the registration and the resale under Rule
415 of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of that certain Registration
Rights Agreement by and between the Company and the Purchaser named therein,
dated as of April 4, 2016 (the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, Purchaser generally will be required to be
named as a selling securityholder in the related prospectus or a supplement
thereto (as so supplemented, the “Prospectus”), deliver the Prospectus to
purchasers of Registrable Securities (including pursuant to Rule 172 under the
Securities Act) and be bound by the provisions of the Agreement (including
certain indemnification provisions, as described below). Purchaser must complete
and deliver this Notice and Questionnaire in order to be named as a selling
securityholder in the Prospectus.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Purchaser is advised to
consult their own securities law counsel regarding the consequences of being
named or not named as a selling stockholder in the Resale Registration Statement
and the Prospectus.

 

NOTICE

 

Purchaser hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities owned by it and listed below in Item
(3), unless otherwise specified in Item (3), pursuant to the Resale Registration
Statement. The undersigned, by signing and returning this Notice and
Questionnaire, understands and agrees that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 



Annex B

 



 

QUESTIONNAIRE

 

1.Name:

 

(a)          Full Legal Name of Purchaser:

 

Brainlab AG

 

(b)           Full Legal Name of Purchaser (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

  



 

 

(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by the questionnaire):

  

 



 

2.Address for Notices to Purchaser:

 

General Counsel and Director Legal

  

Kapellenstrasse 12, 85622 Feldkirchen, Germany

 

Telephone:+4989991568-0

 

Fax:+4989991568-33

 

Contact Person: Michaela Oberrecht

 

E-mail address of Contact Person: michaela.oberrecht-heusler@brainlab.com

 

3.Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

  

(a)          Type and Number of Registrable Securities beneficially owned and
issued pursuant to the Agreement:

  

(i) 3,972,410 shares of Common Stock; (ii) one Warrant to purchase 1,588,964
Warrant Shares (“A Warrant”); and (iii) one Warrant to purchase 1,191,723
Warrant Shares (“B Warrant”)

  

(b)          Number of shares of Common Stock to be registered pursuant to this
Notice for resale:

 

6,753,097

 

4.Broker-Dealer Status:

 

(a)          Are you a broker-dealer?

  

Yes    ☐          No    ☒

 



Annex B

 

 

(b)          If “yes” to Section 4(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

  

Yes    ☐         No    ☐

 

 Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.

  

(c)          Are you an affiliate of a broker-dealer?

 

Yes    ☐         No    ☒

 

Note: If yes, provide a narrative explanation below:

     



  

(d)          If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes    ☐         No    ☐

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.

  

5.Beneficial Ownership of Other Securities of the Company Owned by Purchaser.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

  

SECOND AMENDED AND RESTATED SECURED NOTE DUE 2018 which has a principal amount
of USD $2,000,000

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here: 



 

Brainlab, represented by Ken Bruener, VP of Marketing and Business Development
IGS North America, holds a board observer position at MRI Interventions.

 

MRI Interventions is a supplier of Brainlab for products in its drug delivery
business.

 



Annex B

 

 

Brainlab is a creditor of MRI Interventions due to the above mentioned note.

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

  

State any exceptions here: 

   



  

***********

 

Purchaser agrees to promptly notify the Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
and prior to the effective date of any applicable Resale Registration Statement.
All notices hereunder shall be made pursuant to the terms of the Agreement. In
the absence of any such notification, the Company shall be entitled to continue
to rely on the accuracy of the information in this Notice and Questionnaire.

 

By signing below, Purchaser consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Resale Registration
Statement and the Prospectus.

 

By signing below, Purchaser acknowledges that it understands its obligation to
comply, and agrees that it will comply, with the provisions of the Exchange Act
and the rules and regulations thereunder, particularly Regulation M in
connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. Purchaser also acknowledges that it understands that the
answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

Purchaser confirms that, to the best of its knowledge and belief, the foregoing
statements (including without limitation the answers to this Questionnaire) are
correct and complete.

 

IN WITNESS WHEREOF, Purchaser has caused this Questionnaire to be executed and
delivered either in person or by its duly authorized agent.

 



Dated:                     , 2016 BRAINLAB AG         By:       Name:     Title:



 



Annex B

 